DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art includes Rentschler et al. (US20160252372), Murakami et al. (US9952072), and Seimori et al. (US20160153814).
	The prior art teaches gas sensors including inner and outer protective covers wherein the inner protective cover includes a first member and second member.  The flow paths from the exterior of the outer protective cover to the interior where the gas sensor is housed are created between the respective covers.  
	However, whether considered alone or in combination, the prior art fails to teach, suggest, or make obvious wherein the first gas chamber has a first space that is a space between the outer protective cover and the second member and that functions as a flow channel for the measurement-object gas from the one or more outer inlets in the upward direction and a second space that is a space above an upper end of the second member and between the outer protective cover and the first member and that functions as a flow channel for the measurement-object gas from the first space to the one or more element chamber inlets, a cross-sectional area Cs that is a flow channel cross-sectional area in the second space when the measurement-object gas passes from an outside of the second member toward an inside of the second member just above the second member is greater than or equal to 14.0 mm.sup.2, and a cross-sectional area Ds that is a cross-sectional area perpendicular to a circumferential direction of the inner protective cover in the second space is greater than or equal to 0.5 mm.sup.2 and less than or equal to 6.4 mm.sup.2.  Examiner can find no reasoning other than applicant’s own reasoning to design or modify the sensors of the prior art to result in the invention of independent claims 1 and 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2003/0178813 teaches a gas sensor including a measurement chamber and flow path of unspecified dimension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        2/11/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861